Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the frame" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Should the trailer jacks be attached to the cart?  Clarification/correction required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 10,236,820 B2) in view of Wong (US 2005/0162544 A1).
Schmidt (Figures 1-3) teaches a portable skid assembly 1 comprising a cart 3, the cart defining an outer periphery; a lift mechanism 37 having a base attached to the cart and at least one support member configured to move between retracted and extended positions; and one or more antennas (col 8, lines 11-16) attached to the at least one support member.
Schmidt does not further teach one or more trailer jacks attached to the frame and together capable of raising the frame.
Wong (Figures 1 and 5) teaches a surveillance apparatus comprising a cart 14, a lift mechanism having a base attached to the cart and at least one support member configured to move between retracted and extended positions; and one or more trailer jacks 16 attached to the cart and together capable of raising the cart.
.

Allowable Subject Matter
5.	Claims 1-6 and 8-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Schmidt teaches a portable skid assembly comprising a frame defining an outer periphery and having two or more pockets sized to receive the fork of a forklift, telehandler, or pallet jack; and a support assembly having a base attached to the frame and at least one support member that moves vertically relative to the base between a retracted position suitable for at least one of storage or transport, and an extended position where the skid assembly is configured to communicate wireless signals.
Schmidt, however, fails to further teach at least one fillable fluid tank affixed at least partially within the periphery and positioned for use as ballast when selectively filled with fluid.
Claims 2-6 and 8-18 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 19, Schmidt teaches a portable skid assembly comprising a cart, the cart defining an outer periphery; a telescopic mast having a base attached to the cart and one or 
Schmidt, however, fails to further teach at least one fillable fluid tank affixed to the cart and at least partially within the periphery, and positioned for use as ballast when selectively filled with fluid.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Price (US 2010/0277584) discloses a surveillance system comprising a frame having a telescoping support, and trailer jacks attached to the frame.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845